DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments.
Applicant’s arguments, see pages 9 and 10, filed 7/27/2021, with respect to 112(f) interpretation have been fully considered and are persuasive.  The 112(f) interpretation of the claims has been withdrawn. 

Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. The Applicant states that the features of “acquire image information obtained by an image reading apparatus including an illumination unit having an uneven balance in an amount of light in a sub-scanning direction” and “second image information obtained by reading the sheet in a second state in which the sheet is directed to an opposite side to a side in the first state” are not taught by the applied reference.  The Examiner respectfully disagrees with these assertions and would like to briefly explain why below.
In response to the first contended claim limitation, the Applicant stated that since two light sources are on the illumination element instead of one, it cannot teach the feature of a light source.  The Examiner disagrees since only a light source is illuminated when one side is illuminated in order to capture an image that contributes in determining the folding line, which is disclosed in ¶ [24]-[26] and illustrated in figure 
In response to the second contended claim limitation, the Examiner disagrees with this assertion when viewing Applicant’s figures 3A and 3B.  In these figures, the illumination unit is used to illuminate light and one side of the page is illuminated more than another side across from the page.  If the pages are folded, the pages would be opposite from one another.  When viewing the primary reference applied, the same is true.  The different illuminated areas are opposite from one another since these areas are on different sides of the folding line.  Additionally, if the page is folded, these areas are on opposite sides of the folded sheet, which can be seen in figures 7(a) and (b) and the areas are described in ¶ [30] and [31].  With a single light acquiring a separate image on sides of a sheet that are opposite of one another when considering the folding line area, the rejection of this claim limitation with the Tada reference is maintained.  Therefore, based on the above, the features of the claims are disclosed.
Thus, based on the above, the rejection of the claims are maintained below.         


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 18 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Tada (US Pub 2018/0359383).

Re claim 1: Tada ‘383 discloses an image processing apparatus comprising: 
a processor configured to: 
acquire image information obtained by an image reading apparatus including a light source having an uneven balance in an amount of light in a sub-scanning direction (e.g. the image sensor contains several LEDs.  When an upstream LED is turned on, the upstream area closest to the turned on LED is illuminated the most while the downstream area is not, which is disclosed in figure 6, ¶ [24] and [25].  This creates an 

[0024] Following the above, document reading processing including specifying a crease position on a document in the image processing unit 306 is explained. FIG. 5 is a flowchart showing a flow of document reading processing including specifying a crease position on a document according to the present embodiment. This series of processing is implemented by the CPU within the controller 307 executing a predetermined program. 
[0025] At step 501, control is performed so that only one of the two LEDs 301 and 302 (hereinafter, called a "first LED") within the image sensor 204 turns on. Then, at step 502, image reading is performed in the state where only the first LED is emitting light. Specifically, as described previously, by performing A/D conversion for the analog voltage signal in accordance with the reflected light from the document 208 in the AFE 305, image data of a digital signal corresponding to one line is generated. Hereinafter, the image that is read in the state where only the first LED is emitting light is called a "first image". The data of the first image corresponding to one line read at step 502 is stored in the line buffer 401 at step 503. 
[0026] Next, at step 504, control is performed so that only the other LED of the two LEDs 301 and 302 (hereinafter, called a "second LED") within the image sensor 204 turns on. At step 505 that follows, image reading is performed in the state where only the second LED is emitting light. Hereinafter, the image that is read in the state where only the second LED is emitting light is called a "second image". The data of the second image corresponding to one line read at step 505 is stored in the line buffer 401 at step 506.


    PNG
    media_image1.png
    170
    330
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    477
    294
    media_image2.png
    Greyscale


specify a position of a folding line in a sheet from the acquired image information (e.g. ¶ [30] and [31] disclose the process of illuminating the areas around the crease of a page.  ¶ [32]-[34] disclose how the results of finding different densities around the 

[0030] At step 512, in the image comparison unit 405, the data corresponding to one page of the first image and the data corresponding to one page of the second image stored in the page memories 402 and 403 respectively are acquired and a comparison between both pieces of the image data is performed. Here, the feature of an image to be read in the case where there is a crease produced on a document is explained. FIG. 6 is a diagram showing the way a document with a crease is read by the image sensor 204. FIG. 7 is a diagram showing examples of the first to third images in units of pages, which are obtained by reading a portion 601 that is mountain-folded with respect to the surface to be read of the document 208 in the above-described three light emission patterns. Hereinafter, the first to third images in units of pages are called a "first page image", a "second page image", and a "third page image", respectively. Then, (a) of FIG. 7 corresponds to the first page image that is read in the state where only the LED 301 on the upstream side is turned on and (b) of FIG. 7 corresponds to the second page image that is read in the state where only the LED 302 on the downstream side is turned on, respectively. Further, (c) of FIG. 7 corresponds to the third page image that is read in the state where both the LED 301 and the LED 302 are turned on. In FIG. 7, waveforms 701 to 703 each indicate the quantity of light that enters the light receiving unit 303 at each time of reading.
[0031] First, the first page image shown in (a) of FIG. 7 is explained. In the case where the portion on the upstream side with respect to the crease position is read, due to the influence of inclination of the paper surface, the light receiving unit 303 receives light specularly reflected from the paper surface. Because of this, compared to the case where the paper surface is flat without floating of the document due to the crease, the quantity of reflected light received by the light receiving unit 303 increases. Consequently, the amount of accumulated charge becomes excessive and an analog voltage signal at a level higher than the original level is output. That 
[0032] As described above, there is a difference in characteristics of the image area that appears near the crease position between the first page image and the second page image, and therefore, by comparing both the page images, it is possible to specify the position of the crease produced on the document (range affected by the crease). The comparison at this time is performed in units of predetermined blocks, for example, such as 5.times.5 pixels and 10.times.10 pixels. Specifically, the average of the density values of pixels within the block in each of the first image and the second image is found and in the case where the difference in the average values between corresponding blocks exceeds a predetermined threshold value (for example, 10% 
[0033] At step 513, the processing is branched in accordance with the determination results at step 512. Specifically, in the case where there is a difference between the first page image and the second page image, the processing advances to step 514. On the other hand, in the case where there is no difference between the first page image and the second page image, the processing advances to step 515 and the data of the third page image stored in the page memory 404 is stored in the page memory 407 as it is. 
[0034] That is, at step 513, whether or not there is a crease on the document is determined and the position of a crease is also determined. Then, in the case where it is determined that there is a crease on the document and the position of the crease is specified at step 513, the processing advances to step 514. On the other hand, in the case where it is determined that there is no crease on the document at step 513, the processing advances to step 515.

the acquiring by the processor comprises acquiring 
first image information obtained by reading the sheet in a first state in which the folding line in the sheet is positioned in a direction intersecting the sub-scanning direction of the image reading apparatus (e.g. as shown in figure 7 (a), a first upstream LED is used to emit light toward a page.  The sensor detects an amount of light, or image information, that reflects one side bright than a downstream side that is downstream from the LED and on another side of a crease, which is disclosed in ¶ [30] and [31] above.), and 

the specifying by the processor comprises specifying the position of the folding line in the sheet based on the first image information and the second image information (e.g. based on the information from both emitted LEDs and the comparison of the image information, a crease position is determined on the page, which is disclosed on ¶ [32]-[34] above.).  

Re claim 2: The teachings of Tada ‘383 are disclosed above. 
Tada ‘383 discloses the image processing apparatus according to claim 1, wherein 
the first image information and the second image information are image information obtained by the image reading apparatus by moving the light source in the sub-scanning direction and receiving reflected light from the sheet (e.g. with the lighting being changed from the upstream light to the downstream light in the sub-scanning direction taking place, this functions as moving a light from an upstream location to a downstream location, which is described in ¶ [30] and [31] above.  In other words, the function of lighting changes of the LEDs is considered equivalent in moving an illumination unit.  Based on the different LEDs being turned on, the MFP receives reflected light from the sheet, which is shown in figure 7 and ¶ [30]-[32] above.).  

Re claim 3: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 1, wherein the first state is a state in which a upper side of the sheet intersecting the folding line in the sheet is directed to one side, and the second state is a state in which the upper side of the sheet is directed to an opposite side to the one side (e.g. the upper areas 711 or 721 in figures 7(a) and (b) respectively are considered as the first state while the downstream areas 712 and 722 in figures 7(a) and (b) respectively are considered as the second state, which is disclosed in ¶ [30] and [31] above.).  

Re claim 4: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 2, wherein 
the first state is a state in which a upper side of the sheet intersecting the folding line in the sheet is directed to one side (e.g. the upper portion of the sheet 711 contains an area that contacts a folding line and is illuminated by an upstream LED, which is disclosed in ¶ [30] and [31] above.), and 
the second state is a state in which the upper side of the sheet is directed to an opposite side to the one side (e.g. the lower portion of the sheet 712 contains an area that contacts the folding line and is illuminated by a downstream LED, which is disclosed in ¶ [30] and [31] above.).  

Re claim 5: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 1, wherein 


Re claim 6: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 2, wherein 
the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention calculates the average of the image resulting from the first LED emitting light alone and the second LED light emitting light.  The brightness value of the first image associated with the upstream LED is compared with the brightness value of the second image associated with the downstream LED, which is disclosed in ¶ [31]-[33] above.  This comparison is performed in order to specify the position of the crease on the page, which is disclosed in ¶ [32] and [33] above.).  

Re claim 7: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 3, wherein 


Re claim 8: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 4, wherein 
the processor specifies the position of the folding line in the sheet based on a magnitude relation between brightness of the first image information and brightness of the second image information (e.g. the invention calculates the average of the image resulting from the first LED emitting light alone and the second LED light emitting light.  The brightness value of the first image associated with the upstream LED is compared with the brightness value of the second image associated with the downstream LED, which is disclosed in ¶ [31]-[33] above.  This comparison is performed in order to specify the position of the crease on the page, which is disclosed in ¶ [32] and [33] above.).  

Re claim 9: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 1, wherein 

the first range is a range in the first image information where brightness is equal to or greater than a predetermined value (e.g. as seen in figure 7(a), the first range is considered as the brightness of the area 711 greater than the original area to the left of 711 or the darker density 712, which is disclosed in ¶ [30] and [31] above.), and 
the second range is a range in the second image information where brightness is equal to or greater than the predetermined value (e.g. the second range is considered as the area 722 that is brighter than the original area to the right of 722 or the darker area 721, which is disclosed in ¶ [30] and [31] above.).  

Re claim 10: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 9, wherein 
the light source has a smaller amount of light on a second side in the sub- scanning direction than that on a first side in the sub-scanning direction (e.g. when the upstream LED is illuminated, the light amount is greater on the upstream 
when the brightness of the first image information is larger than the brightness of the second image information, the processor specifies, as the position of the folding line in the sheet, a position adjacent to the second side of the first range in the sub-scanning direction or a position adjacent to the first side of the second range in the sub-scanning direction (e.g. when a first image reflects a brighter area in the upstream location than a downstream location, the system performs a LED emission of a downstream light.  This second LED emission detects a brighter downstream area than an upstream area, which is disclosed in ¶ [30] and [31] above.  Both areas are averaged and compared, which is disclosed in ¶ [31] and [32] above.  Based on the comparison, if a different of the brightness areas is detected, the system determines the position of a crease to be on the upper part of area 712 closer to 711 or the lower part of 711 closer to 712 as the position of the crease area, which is disclosed in ¶ [31]-[33] above.).  

Re claim 11: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 9, wherein 
the light source has a smaller amount of light on a second side in the sub- scanning direction than that on a first side in the sub-scanning direction (e.g. when the upstream LED is illuminated, the light amount is greater on the upstream area 711 on the page versus the downstream area 712, which is disclosed in figure 7 (a) and ¶ [30] and [31] above.), and 


Re claim 12: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 9, wherein 
the light source has a larger amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction (e.g. the invention discloses an LED downstream that emits light that has a larger amount of light detected than an upstream image area, which is disclosed in figure 7 (b) and ¶ [30] and [31] above.), and 
when the brightness of the first image information is larger than the brightness of the second image information, the processor specifies, as the position of the folding line 

Re claim 13: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 9, wherein 
the light source has a larger amount of light on a second side in the sub-scanning direction than that on a first side in the sub-scanning direction (e.g. the invention discloses an LED downstream that emits light that has a larger amount of light detected than an upstream image area, which is disclosed in figure 7 (b) and ¶ [30] and [31] above.), and 
when the brightness of the first image information is smaller than the brightness of the second image information, the processor specifies, as the position of the folding line in the sheet, a position adjacent to the second side of the first range in the sub-scanning direction or a position adjacent to the first side of the second range in the sub-

Re claim 14: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 1, wherein the folding line is a crease (e.g. the folding line can be considered as a crease or a fold, which is disclosed in ¶ [32] above.).  

Re claim 15: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses the image processing apparatus according to claim 1, wherein the folding line is a fold (e.g. the folding line can be considered as a crease or a fold, which is disclosed in ¶ [32] above.).  

Re claim 18: Tada ‘383 discloses an image processing method comprising: 
acquiring image information obtained by an image reading apparatus including an illumination unit having an uneven balance in an amount of light in a sub-scanning direction (e.g. the image sensor contains several LEDs.  When an upstream LED is turned on, the upstream area closest to the turned on LED is illuminated the most while the downstream area is not, which is disclosed in figure 6, ¶ [24] and [25] above.  This 
specifying a position of a folding line in a sheet from the acquired image information (e.g. ¶ [30] and [31] above disclose the process of illuminating the areas around the crease of a page.  ¶ [32]-[34] above disclose how the results of finding different densities around the different areas shown in figure 7 are used to specify the position of the crease on the page.  Specifically, depending on the different lighting determined on different positions around the crease and comparing this information, a crease position is specified based on the brightness information from these areas.), wherein 
the acquiring comprises acquiring 
first image information obtained by reading the sheet in a first state in which the folding line in the sheet is positioned in a direction intersecting the sub-scanning direction of the image reading apparatus (e.g. as shown in figure 7 (a), a first upstream LED is used to emit light toward a page.  The sensor detects an amount of light, or image information, that reflects one side bright than a downstream side that is downstream from the LED and on another side of a crease, which is disclosed in ¶ [30] and [31] above.), and 
second image information obtained by reading the sheet in a second state in which the sheet is directed to an opposite side to a side in the first state (e.g. as shown 
the specifying comprises specifying the position of the folding line in the sheet based on the first image information and the second image information (e.g. based on the information from both emitted LEDs and the comparison of the image information, a crease position is determined on the page, which is disclosed on ¶ [32]-[34] above.).  
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada ‘383 in view of Kawamura (US Pub 2009/0121407).

Re claim 16: The teachings of Tada ‘383 are disclosed above.
Tada ‘383 discloses a crease forming device, which is specified by the image processing apparatus according to claim 14 (e.g. a crease is detected by the MFP, which is disclosed in ¶ [32] above.).  

	However, Tada ‘383 fails to specifically teach the feature of a crease forming device that changes a position where a crease is formed in a sheet based on the position of the crease in the sheet.
	However, this is well known in the art as evidenced by Kawamura.  Similar to the primary reference, Kawamura discloses determining the position of a folding location (same field of endeavor or reasonably pertinent to the problem).    
	Kawamura discloses a crease forming device that changes a position where a crease is formed in a sheet based on the position of the crease in the sheet (e.g. the invention discloses a device that is used to fold a sheet at a specific position and store the position of the fold, which is disclosed at ¶ [104].  The position of the fold can be adjusted based on the adjustment amount of the fold, which is disclosed in ¶ [102] and [103].).

[0102] At the step 216, the setting unit 102 sets an adjustment amount from the target value of the folding position input at the step 206, and the measured value input at the step 212, and the process shifts to step 218. 


[0104] At the step 220, the memory control unit 106 stores the folding position that the setting unit 102 sets, the kinds of folding, and the tray information of the tray in which the recording sheets 18 are contained into the nonvolatile memory, and the process shifts to step 222. 
[0105] At the step 222, a close button 141 of the adjustment screen of the selection folding process is pressed, and this routine is finished. 
[0106] In the folding process, from the measured value of the folding position obtained by measuring the recording sheets 18 after the folding process, and from the input target value or the target value of the preset folding position, the adjustment amount of the folding position is set, and thereby it is possible to adjust the folding position, and simplify the adjustment work of the folding processing of the recording sheets. 
[0107] In addition, since the UI including an input device to input setting information an output device to display information is equipped, it is possible to simplify the settings, in comparison with the case without being equipped with a user interface. 

Therefore, in view of Kawamura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a crease forming device that changes a position where a crease is formed in a sheet based on the position of the crease in the sheet, incorporated in the device of Tada ‘383, in order to provide a mechanism to folding recording sheets, which simplifies the adjustment work of a folding process of the recording sheets (as stated in Kawamura ¶ [06], [106] and [107]).  


Tada ‘383 discloses a folding device, which is specified by the image processing apparatus according to claim 15 (e.g. a crease is detected by the MFP, which is disclosed in ¶ [32] above.).  

	However, Tada ‘383 fails to specifically teach the feature of a folding device that changes a folding position in a sheet based on the position of the fold of the sheet.

However, this is well known in the art as evidenced by Kawamura.  Similar to the primary reference, Kawamura discloses determining the position of a folding location (same field of endeavor or reasonably pertinent to the problem).    
	Kawamura discloses a folding device that changes a folding position in a sheet based on the position of the fold of the sheet (e.g. the invention discloses a device that is used to fold a sheet at a specific position and store the position of the fold, which is disclosed at ¶ [104] above.  The position of the fold can be adjusted based on the adjustment amount of the fold, which is disclosed in ¶ [102] and [103] above.).

Therefore, in view of Kawamura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a folding device that changes a folding position in a sheet based on the position of the fold of the sheet, incorporated in the device of Tada ‘383, in order to provide a mechanism to folding recording sheets, which simplifies the adjustment work of a folding process of the recording sheets (as stated in Kawamura ¶ [06], [106] and [107]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi discloses a device that performs a fold of a sheet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672